CAFFREY, District Judge.
On December 10, 1962, the Clerk of this Court received a petition for a writ of habeas corpus, together with an “Affidavit of Forma Pauperis” and an “Affidavit of Service,” from Arthur Spinney, who describes himself in said papers as. “an inmate of Green Haven Prison, at Stormville, New York.” The petition for habeas corpus names as respondent Edward M. Fay, Warden, Green Haven Prison, Stormville, New York.
Filed with these papers is a covering-letter from the petitioner, stating that the enclosed application for a writ was. previously submitted to the United States-District Court for the Southern District, of New York, and that that Court, on October 30, 1962, refused to allow the application to be filed without pre-payment of fee “because that Court had no jurisdiction over the matter until State Court remedies had first been exhausted.”'
The Supreme Court has ruled squarely that a Federal district court has no jurisdiction to issue a writ of habeas corpus if the petitioner therefor is not a person detained in an institution within the territorial jurisdiction of that district court at the time the petition is-filed. Ahrens v. Clark, 335 U.S. 188, 192, 68 S.Ct. 1443, 92 L.Ed. 1898 (1948). See, also, Whiting v. Chew, 273 F.2d 885, 886 (4 Cir. 1960), cert. den. 362 U.S. 956, 80 S.Ct. 872, 4 L.Ed.2d 873 (1960).
The application for writ of habeas corpus and the petition for leave to proceed in forma pauperis are both denied because this Court lacks jurisdiction to entertain same under the jurisdictional, statute, 28 U.S.C.A. § 2241(a).